Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Lines 1-2 of claim 5, “The motor according to claim 1 4” is in improper dependent form, it is indefinite whether claim 5 depends on claim 1 or claim 4. For the purposes of examination, it has been interpreted as dependent on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Maemura et al. (EP 2626977 A2, hereinafter referred to as Maemura) in view of Ohori et al. (WO 2017002873 A1, hereinafter referred to as Ohori. All citations made in reference to attached machine translation.), Taniguchi (CN 103532328 A. All citations made in reference to attached machine translation.), and extrinsic evidence of Pulnikov (DE 102015119020 A1. All citations made in reference to attached machine translation.).
	Regarding Claim 1, Maemura teaches a motor (100) comprising: 
a stator (1) which comprises an annular stator core (11) and a plurality of teeth projecting inward from an inner circumferential surface of the stator core (11) in a radial direction; 
coils (12) which are wound around the teeth; 
a shaft (22) which rotates on an inner side of the stator core (11) in the radial direction; 
a rotor core (21) which is affixed to the shaft (22) with a rotation axis of the shaft as a center in the radial direction; 
a plurality of permanent magnets (23) which are disposed on an outer circumferential surface of the rotor core (21) (¶ [0011]-[0012]; Fig. 1 exhibits annular 11, stator teeth pointing towards a radial center, rotor shaft 22 interior to the stator core 11, and the rotor core 21 affixed to shaft 22); and

    PNG
    media_image1.png
    407
    526
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    523
    627
    media_image2.png
    Greyscale

25) which is formed to project outward in the radial direction between the permanent magnets (23) adjacent to each other in a circumferential direction of the outer circumferential surface of the rotor core (21) and with which circumferential side surfaces of the permanent magnets (23) are brought into contact (¶ [0012] lines  teach “magnetic pole portions 25 is configured as a protruding portion of the rotor core 21 located between two permanent magnets 23 adjacent to each other”; Fig. 1 exhibits permanent magnet 23 in contact with magnetic pole portion 25 along the circumferential side surface radially interior to the notch 26.)

    PNG
    media_image3.png
    255
    526
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    523
    614
    media_image4.png
    Greyscale

26) are formed on the circumferential side surfaces of the permanent magnets to gradually separate from the salient pole (25) toward an outer circumferential surface of the permanent magnets (23) on an outer side in the radial direction (Fig. 2 exhibits the circumferential side of the magnet 23 inclined away from a radial direction, separating from the pole 25 [denoted in Fig. 2 by its width dimension L5] as notch 26 widens towards an outer circumference of the rotor.).
Maemura fails to teach permanent magnets magnetized in parallel orientation, wherein a ratio of the number of magnetic poles of the permanent magnets to the number of the teeth is 2:3, and an angle between a line, which connects the rotation axis and a corner portion where the inclined surface and the outer circumferential surface are connected to each o o ther, and a line, which connects the rotation axis and an outermost side in the radial direction of a circumferential side surface of the salient pole, is an electrical angle of 13° or more.
However, Ohori teaches permanent magnets magnetized in parallel orientation (¶ [0008] line 81-82 teaches “the magnetic orientation of each permanent magnet is parallel orientation”), 

    PNG
    media_image5.png
    143
    961
    media_image5.png
    Greyscale

wherein a ratio of the number of magnetic poles of the permanent magnets to the number of the teeth is 2:3 (Fig. 4B exhibits a 4 pole 6 tooth motor, corresponding to a ratio of 2:3.).

    PNG
    media_image6.png
    617
    585
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor taught by Maemura by using the magnetic properties and pole to tooth ratio taught by Ohori.
	Doing so would result in a higher permeance coefficient and an overall increase in the effective magnetic flux (Ohori ¶ [0008]). It is also known in the art that motors with a pole to tooth ratio of 2:3 are advantageous in the simplicity of manufacturing due to the ability to machine wind the stator teeth (Extrinsic evidence of Pulnikov; ¶ [0002]).

    PNG
    media_image7.png
    143
    961
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    246
    972
    media_image8.png
    Greyscale

	Maemura in view of Ohori with extrinsic evidence of Pulnikov fails to teach an angle between a line, which connects the rotation axis and a corner portion where the inclined surface and the outer circumferential surface are connected to each   Application No.: TBAother, and a line, which connects the rotation axis and an outermost side in the radial direction of a circumferential side surface of the salient pole, is an electrical angle of 13° or more.
	However, Taniguchi teaches an angle between a line, which connects the rotation axis and a corner portion where the inclined surface and the outer circumferential surface are connected to each other, and a line, which connects the rotation axis and an outermost side in the radial direction of a circumferential side surface of the salient pole (gap dimension W1), is an electrical angle of 13° or more (Line 241 teaches “twenty-four tooth portions”, Fig. 2 exhibits four rotor poles. This corresponds to 6 stator teeth per rotor pole, therefore the combined width of one stator tooth and slot corresponds to 30 electrical degrees on the motor. Annotated Fig. 3 exhibits the width of the stator tooth W2 taking up the substantial portion of the width denoting 30 electrical rotor degrees. This suggests the width of the stator tooth is over half of the annotated width, at least 15 electrical degrees. Line 300-302 teaches “width W1 of the gap 50 in the circumferential direction…is smaller than the width W2…in the circumferential direction.” The teaches that the width W1 of the gap corresponding to W2, which has been shown to suggests a width of at least 15 electrical degrees.).

    PNG
    media_image9.png
    26
    640
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    766
    679
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    858
    679
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    102
    690
    media_image12.png
    Greyscale

	Doing so would result in fewer variations in the magnetic field, and reduced flux leakage leading to an increased output torque (Taniguchi Lines 349-353).

    PNG
    media_image13.png
    125
    738
    media_image13.png
    Greyscale


23) are ferrite magnets (Maemura ¶ [0015] lines 20-21 teach “the permanent magnet 23 is constituted by a ferrite permanent magnet”).

    PNG
    media_image14.png
    173
    442
    media_image14.png
    Greyscale

	Regarding Claim 3, Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov teaches the motor according to claim 1 (see claim 1 above), wherein the inclined surfaces (side adjacent 26) of the permanent magnets (23) are parallel to lines connecting circumferential centers of the permanent magnets (23) and the rotation axis (Annotated Fig.1 exhibits the side of the permanent magnet that corresponds to the inclined surface parallel to a radius centered on the permanent magnet center.).

    PNG
    media_image15.png
    534
    627
    media_image15.png
    Greyscale


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov as applied to claims 1, 2, and 3 above, and further in view of Akutsu et al. (WO 2014167645 A1, hereinafter referred to as Akutsu. All citations made in reference to attached machine translation.).
	Regarding Claim 4, Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov teaches the motor according to claim 1 (see claim 1 above).
	 Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov fails to teach wherein a circumferential width dimension of an end portion of the salient pole on the outer side in the radial direction is 40° or less in electrical angle.
However, Akutsu teaches wherein a circumferential width dimension (θt) of an end portion of the salient pole (46) on the outer side in the radial direction is 40° or less 46 between permanent magnets 19 on rotor core 18, θt denoting the width of the pole at the radially outer side. Akutsu line 595 teaches “0< θt ≤ 50 (degrees)”).

    PNG
    media_image16.png
    105
    808
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    439
    554
    media_image17.png
    Greyscale

	Doing so would reduce the motor core length as well as improve the no-load rotation speed, high-speed operation, and low rotation operation (Akutsu lines 595-598).

    PNG
    media_image18.png
    112
    803
    media_image18.png
    Greyscale


θt) of an end portion of the salient pole (46) on the outer side in the radial direction is 20° or more in electrical angle(Fig. 8 exhibits protrusions 46 between permanent magnets 19 on rotor core 18, θt denoting the width of the pole at the radially outer side. Akutsu line 595 teaches “0< θt ≤ 50 (degrees)”).

    PNG
    media_image16.png
    105
    808
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    439
    554
    media_image17.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov as applied to claims 1, 2, and 3 above, and further in view of Azuma (JP 2004048970 A. All citations made in reference to attached machine translation.).
Regarding Claim 6, Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov teaches the motor according to claim 1 (see claim 1 above), wherein one groove portion is formed on an end surface of the salient pole on the outer side in the radial direction along the direction of the rotation axis, and the groove portion is formed such that a circumferential groove width thereof becomes gradually narrower toward the inner side in the radial direction.
Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov fails to teach wherein one groove portion is formed on an end surface of the salient pole on the outer side in the radial direction along the direction of the rotation axis, and the groove portion is formed such that a circumferential groove width thereof becomes gradually narrower toward the inner side in the radial direction.
However, Azuma teaches wherein one groove portion (31d) is formed on an end surface (31c) of the salient pole (31b) on the outer side in the radial direction along the direction of the rotation axis, and 
the groove portion (31d) is formed such that a circumferential groove width thereof becomes gradually narrower toward the inner side in the radial direction (Lines 90-91 teach “the U-shaped groove 31d is formed on the outer surface 31c of the interpole”; Fig. 2 exhibits the groove narrowing at the radial inner side).

    PNG
    media_image19.png
    193
    806
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    296
    540
    media_image20.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the salient poles taught by Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov to include the grooves taught by Azuma.
	Doing so would result in improved responsiveness of the motor and a reduction in the torque ripple (Azuma Lines 92-93).

    PNG
    media_image21.png
    193
    789
    media_image21.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov as applied to claims 1, 2, and 3 above, and further in view of Ikeda (JP 2016175638 A. All citations made in reference to attached machine translation.).
Regarding Claim 7, Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov teaches comprising the motor according to claim 1 (see claim 1 above).
Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov fails to teach a brushless wiper motor.
However, Ikeda teaches a brushless wiper motor (¶ [0002] teaches it is conventionally known in the art to use brushless motors for automobile wiper devices.).

    PNG
    media_image22.png
    261
    813
    media_image22.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the motor taught by Maemura in view of Ohori and Taniguchi with extrinsic evidence of Pulnikov as the driving component in a wiper device as taught by Ikeda.
	Doing so would result in suppressed electromagnetic noise and a reduction in weight of the motor (¶ [0002]).

    PNG
    media_image23.png
    261
    813
    media_image23.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834